Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-2-2006

USA v. Bass
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3134




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Bass" (2006). 2006 Decisions. Paper 630.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/630


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-3134


                           UNITED STATES OF AMERICA

                                           vs.

                                      ERIC BASS,
                                                       Appellant
                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                          (D.C. Crim. No. 04-cr-00447)
                    District Judge: Honorable Anita B. Brody
                                  ____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   July 14, 2006
                  Before: SMITH, WEIS, and ROTH, Circuit Judges.

                                 (Filed: August 2, 2006)
                                     ____________

                                       OPINION



WEIS, Circuit Judge.

             Defendant, a convicted felon, pleaded guilty to two counts of possessing a

firearm in violation of 18 U.S.C. § 922(g)(1). The District Court sentenced defendant to

92 months imprisonment followed by three years of supervised release and imposed a fine

                                            1
of $1,500. The District Court also made the following statement directed to the Bureau of

Prisons: “the Court strongly recommends that defendant serve his incarceration at a

facility where he can get supervision for his mental problems.”

              Defendant did not object to the sentence; therefore, this Court’s review is

for plain error. See United States v. Couch, 291 F.3d 251, 252 (3d Cir. 2002); United

States v. Knight, 266 F.3d 203, 206 (3d Cir.2001).

              On appeal, defendant contends that the District Court erred when it imposed

a sentence for the purposes of rehabilitation and treatment in violation of 18 U.S.C. §

3582(a). That statutory section provides as follows:

              “The court, in determining whether to impose a term of
              imprisonment, and, if a term of imprisonment is to be
              imposed, in determining the length of the term, shall consider
              the factors set forth in section 3553(a) to the extent that they
              are applicable, recognizing that imprisonment is not an
              appropriate means of promoting correction and
              rehabilitation.”


18 U.S.C. § 3582. Defendant also asserts that the sentence is contrary to 28 U.S.C. §

994(k), which requires that the Sentencing Guidelines reflect the inappropriateness of

sentencing a defendant to imprisonment for the purpose of rehabilitation or providing

medical care, or for other correctional treatment. Finally, he cites section 5C1.1 of the

United States Sentencing Guidelines, Application Note 6, which suggests that community

confinement, rather than incarceration, should be considered “to accomplish a specific

                                              2
treatment purpose ... in cases where the defendant's criminality is related to the treatment

problem ... and there is a reasonable likelihood that successful completion of the

treatment program will eliminate that problem.”

              At the sentencing hearing, after denying a motion for a downward

departure, the District Court said the following

              “[T]here’s no question that the offense is serious. That the
              law is trying to create respect. I think that there has to be just
              punishment for those possessing guns that shouldn’t possess
              guns. I think there has to be the word out for deterrence. I
              think most importantly that the public has to be protected.
                             I also think that the defendant may very well do
              better in prison. ... I think that he will get ... psychiatric help,
              and I am going to strongly recommend that the Bureau of
              Prisons see that he’s placed somewhere where he can get
              supervision as far as his mental problems are concerned.
                             However, taking all these things into
              consideration, I think that the applicable sentence is at the
              very lowest end of the guidelines ....”


              The plain language of the provisions cited by defendant do not prohibit a

court from sentencing a defendant to imprisonment for proper reasons such as deterrence,

while also noting that mental health benefits might flow from the otherwise valid

imprisonment. Similarly, the provisions do not prohibit a sentencing court from

recommending to the Bureau of Prisons that otherwise valid imprisonment occur in an


                                                3
environment that is beneficial to the defendant’s mental health. That is what occurred

here and it does not constitute plain error.

              Accordingly, the Judgment of the District Court will be affirmed.




                                               4